Citation Nr: 0948499	
Decision Date: 12/24/09    Archive Date: 01/05/10	

DOCKET NO.  01-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
prior to February 9, 2001, for thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.  
His medals and badges include the Combat Action Ribbon and 
the Purple Heart Medal.  

A review of the record reveals that in an Order dated in July 
2007, the United States Court of Appeals for Veterans Claims 
(Court) ordered that a Joint Motion for Remand be granted 
with regard to a decision by the Board of Veterans' Appeals 
(Board) in July 2006 that granted a 10 percent disability 
rating for the Veteran's thoracolumbar spine disorder prior 
to February 9, 2001.  A review of the record reveals that 
there was a clarified Joint Motion for Partial Remand in June 
2007 in which the Board was to readdress the positive and 
negative evidence of record referred to in its July 2006 
decision.  

The evidence of record reveals that the disability at issue, 
classified for rating purposes as thoracolumbar strain with 
spondylosis at the L5 and conversion deformity at the T1-2, 
was rated as zero percent disabling from August 28, 1971.  
Subsequent to the 2006 Board decision, by decision review 
officer decision in August 2006, a 10 percent rating was 
assigned from January 31, 1974.  A 50 percent disability 
rating for the back disorder was established, effective 
February 9, 2001.  

In a decision dated in February 2008, the Board determined 
that prior to January 31, 1974, the criteria for a rating in 
excess of 10 percent for thoracolumbar spine disorder were 
not met.  It was also indicated that between January 31, 
1974, and February 8, 2001, a 20 percent disability rating 
for thoracolumbar strain, but not more, was reasonably 
warranted.  The Veteran and his representative, Disabled 
American Veterans, appealed the determination to the Court.  
In a Joint Motion for an Order vacating and remanding the 
Board decision that was granted in a Court Order dated in 
February 2009, the Court ordered that the case be remanded to 
the Board for compliance with instructions set forth in the 
Joint Motion.

The appeal is therefore REMANDED via the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.  

The Board notes that service connection is in effect for 
other disorders, including post-traumatic stress disorder.  A 
combined disability rating of 90 percent has been in effect 
since March 1, 2001.  The Veteran has been determined to be 
entitled to a total rating based on individual 
unemployability due to the severity of his service-connected 
disabilities from March 1, 2001.  


REMAND

In the Joint Motion endorsed by the Court's February 2009 
Order, it was indicated that the Board had not given the 
Veteran adequate notice with regard to the Veterans Claims 
Assistance Act of 2000 (VCAA).  It was indicated that there 
was insufficient notice provided to the Veteran with regard 
to the five notice elements set forth in 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159.  Those elements were also set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
elements of a claim are:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Notice to explain how VA determines the 
appropriate disability rating to be assigned and how the 
effective date to assign the award is determined was not 
provided.  The Board notes that for an increased rating 
claim, Section 5103 (a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of a disability at issue.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom Vasquez-Flores 
v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009).  
(Noting that notice specific to individual Veterans is no 
longer required in increased compensation claim).  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The Veteran should be asked to 
provide information with regard to any 
health care professionals or others who 
have knowledge of his thoracolumbar spine 
difficulties prior to 2001.  Any leads 
should be followed to the logical 
conclusion.  

2.  VA should ensure that the 
notification requirements of the VCAA are 
fully complied with and satisfied.  This 
should include providing notice to the 
Veteran of the degree of disability and 
the effective date of a disability in 
accordance with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

3.  After completion of the above, and 
any other development deemed necessary, 
VA should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be given an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The purpose of this REMAND is to ensure as complete a record 
as possible for appellate review and to assist the Veteran 
with the development of evidence and information of his 
claim.  The Board intimates no opinion, either legal or 
factual, as to any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



